Citation Nr: 1610979	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  07-38 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's countable income for nonservice-connected death pension benefits, for the period from January 1, 2008 to December 31, 2009, were properly calculated.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967; he died in May 2006.   The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded death pension benefits, in the amount of $624, effective December 1, 2007; however, the benefits were terminated, effective December 1, 2008.  

In June 2009, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2014.  In May 2015, the Board again remanded the case for still further development.   Following the requested development, another SSOC was issued in September 2015.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

The amount of the appellant's death pension payments from January 1, 2008 to December 31, 2009 was correctly calculated based on calculations from her countable annual income.  




CONCLUSION OF LAW

The amount upon which payment of the appellant's death pension from January 1, 2008 to December 31, 2009 was based was correctly calculated.  38 U.S.C.A. §§ 1503, 1521, 1541, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273, (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, VA has issued a July 2006 VCAA notice to the appellant which informed her of the evidence generally needed to establish and maintain VA death pension benefits.   The July 2006 VCAA notice was issued to the appellant prior to the January 2008 decision from which the instant appeal principally arises.  An additional letter was issued to the appellant in September 2009, informing her of the need to provide additional financial information for the year beginning December 1, 2008.  The appellant's claim was readjudicated in the October 2014 supplemental statement of the case issued to her; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met. A review of the record also reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Factual background.

The appellant filed an "Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse" (VA Form 21-534) in November 2007; at that time, she reported income from wages in the amount of $683 per month for a total of $8,196.00 for the next 12 months.  The appellant reported that she paid $13,000 in burial expenses for the Veteran in May 2006.  

In a report of contact (VA Form 119), dated in January 2008, the Hampton Vaughn Funeral Home verified that the appellant paid a total of $13,233.25 in burial expenses.  

By letter dated in January 2008, the appellant was informed that her claim for death pension benefits had been approved, in the amount of $624.00, effective December 1, 2007; her benefits were then terminated, effective December 1, 2008.  The appellant was informed that her award was based on countable annual income of $0 from December 1, 2007.  To determine her countable income, the RO considered her reported income from annual earnings.  She was also informed that the RO used the reported last expenses of $13,233, which were removed from her income, in computing her benefits from November 23, 2007.  From December 1, 2008, the RO based the appellant's award on countable annual income of $8,196, which exceeded the maximum annual rate of $7,498.  

In her notice of disagreement (NOD), dated in February 2008, the appellant reported that her earned income for 2007 was actually $5,905.59.  Attached to the NOD was a copy of the appellant's W-2 for 2007, which reflects a total amount of $5,905.59 in wages for 2007.  

Received in January 2009 was a statement from the appellant indicating that she works approximately 10 to 15 hours per week; she noted that all of her hours amount to a total income of $508 per month, or $6,096 per year.  She noted that most of her income is used to pay rent, utilities, car loan and food; she also reported that she has no medication insurance to pay for her medical needs.  The appellant maintained that a termination of her death pension benefits would result in financial hardship.  In her substantive appeal, received in February 2009, the appellant again reported that her income for the next 12 months, starting December 1, 2008, will only be $508 per month, totaling $6,096.00 a year.  

In a VA Form 21-1518-1, Improved Pension Eligibility Verification Report (Surviving Spouse with no children), dated in January 2009, the appellant reported that her sole income was from wages in the amount of $5,900.00 for the period from January 1, 2008 to December 31, 2008.  

By letter dated in February 2009, the RO informed the appellant that her death pension benefits had been retroactively adjusted to reflect a change in countable income, effective January 1, 2008.  Monthly award amounts were reported as $133.00 from January 1, 2008, $169.00 from December 1, 2008, and $153.00 from January 1, 2009.  

Received in October 2009 was VA Form 21-8416, Medical Expense Report, wherein the appellant reported that she paid $300.00 to Wal-Mart for over-the-counter medications during the period from December 2008 through December 2009.  

Received in October 2009 was an Improved Pension Eligibility Verification Report (Surviving Spouse with no children), VA Form 21-1518-1, dated in September 2009, wherein the appellant reported that her monthly income was derived from wages in the amount of $492.00 and VA benefits in the amount of $153.00 per month, for a total of $5,900.00 in wages and $1,836.00 in death benefits, during the period from December 1, 2008 to December 31, 2009.  

In a VA Form 21-0518-1 Improved Pension Eligibility Verification Report (Surviving Spouse with No Children) received in January 2010, the appellant reported income from gross wages in the amount of $5,900.00 for the period from January 1, 2009 through December 31, 2009, and from January 1, 2010 through December 31, 2010.  She did not report any medical expenses for 2009 or 2010.  

In a Report of General Information (VA Form 21-0820), dated January 14, 2010, it was noted that the appellant was contacted for information as the 2009 EVR was incomplete.  It was reported that the appellant has no children and no children in her custody.  She reported having worked 20 hours a week on a part-time basis.  It was noted that she made $5,900 in 2009 and expects to make the same in 2010.  It was also noted that she did not expect to receive any other income in 2010, including no dividends, no interests, etc.  Moreover, she has no property in her name.  

By letter dated in February 2014, the appellant was informed that a review had discovered income for 2009 which was not reported.  A statement of Income for Tax Year 2009 from the Veteran's employer reflected a total amount of $[...].  

Of record is a report from the Debt Management Center, indicating that an Income Verification Match, dated in October 2012, reflects that gross wages for 2009 was actually $[...]; the income for 2010 was $[...].  

By letter dated in April 2014, the RO informed the appellant that her death pension benefits had been retroactively terminated, effective January 1, 2008.  She was further informed that the termination was based on unreported income from wages in the amount of $[...] in 2008, $[...] in 2009, $[...] in 2010, $[...] in 2011, and $[...] in 2012.  The RO stated that the above cited amounts exceeded the amount allowed by law for a surviving spouse with no dependents.  As a result, her pension award was terminated, effective January 1, 2008; the award was subsequently reinstated at a rate of $[...] per month, effective January 1, 2009, but again terminated January 1, 2010.  It was explained that effective January 1, 2009, annual income counted for pension purposes is $[...].  There were no unreimbursed medical expenses countable from January 2009, through December 2009.  It was determined that the Veteran's income from January 1, 2009, through December 1, 2009, did not exceed the maximum annual pension rate of $7,933 for that 12-month period.  

III.  Legal Analysis.

The appellant essentially claims that her death pension benefits were incorrectly calculated from January 1, 2008 to December 31, 2009.   For the following reasons, the Board finds that VA properly calculated her income during the period in question, and the claim must be denied.  

Death pension benefits are available for surviving spouses of veterans, as a result of the veteran's nonservice-connected death. 38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b) (4). An appellant is entitled to these benefits if the veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541.  

Here, as the deceased Veteran served more than 90 days during the Vietnam War ear, the wartime service requirement has been met.  The evidence of record reflects that the appellant is his lawful surviving spouse.  

For the purpose of determining initial entitlement, the monthly rate of pension is computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R. § 3.273(a) (2014).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c) (2014).  The expenses from the Veteran's last illness will be excluded from a surviving spouse's countable income for pension purposes. 38 C.F.R. § 3.262(m) (2014).  Payments for such expenses will generally be deducted from annual income for the year in which such payments are made.  38 C.F.R. § 3.262(p).  Certain unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from countable income for the same 12-month annualization period to the extent they were actually paid.  38 C.F.R. § 3.272.  

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include unreimbursed medical expenses in excess of five percent of the maximum income rate allowable, to the extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.  

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  

The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  As of December 1, 2007, the MAPR as to death pension for a surviving spouse without a dependent child was $7,498.  See 38 C.F.R. § 3.23(a) (5); M21-1, Part I, Appendix B.  Five percent of this amount is $375 for purposes of medical expenses.  As of December 1, 2008 and December 1, 2009, the MAPR as to death pension for a surviving spouse without a dependent child was $7,933.  See 38 C.F.R. § 3.23(a) (5); M21-1, Part I, Appendix B.  Five percent of this amount is $398 for purposes of medical expenses.  

Based on the above, the appellant's claim that the income used in the award of her death pension was improperly calculated must be denied.  A comparison of the available data and the figures that the RO used reflects that the RO properly calculated the amount of the appellant's death pension from January 1, 2008 to December 31, 2009.  As noted above, the limit set by law for the maximum amount that a surviving spouse without a dependent child can receive in death pension benefits was $7,498.00 beginning December 1, 2007, $7,933.00 beginning December 1, 2008, and $7,933.00 beginning December 1, 2009.  The appellant's income for pension purposes for the period from January 1, 2008 was determined to be $[...].  The RO correctly used the amount of final expenses paid of $13,233.00, to reduce the appellant's income for benefit entitlement purposes to $0.00 from January 1, 2008, through December 31, 2008.  

Beginning January 1, 2009, the appellant's annual income for pension purposes was determined to be $[...].  As such, her income from January 1, 2009, through December 1, 2009, did not exceed the maximum annual pension rate of $7,933 for that 12-month period.  In sum, the difference between the maximum allowable amount of income and the appellant's IVAP was correctly calculated for the relevant annual periods.  

In addition, the Board finds that the claimed $300.00 in expenses by the appellant for the period from December 2008 to December 2009 has not been accompanied by sufficient explanation to permit VA to use the expense in computing the appellant's death pension benefits for the period in question.  Moreover, VA has provided ample notice to the appellant of the type of information required to substantiate her claim, but she has not responded with the required information.  Accordingly, the claimed expenses cannot be allowed as a medical expense, and must remain excluded from the appellant's pension computation.  

Based on the foregoing, the Board finds that the preponderance of the evidence of record reflects that the income and expenses used in the award of the appellant's death pension benefits were properly calculated for the period from January 1, 2008 through December 31, 2009.  The benefit-of-the-doubt doctrine is therefore not for application, and the appellant's claim that the income and expenses used in the award of her death pension were improperly calculated must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


ORDER

VA correctly calculated the payment of death pension benefits to the appellant for the period from January 1, 2008 to December 31, 2009; the claim for additional death pension payment is therefore denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


